•                       Case 3:19-cr-00869-GPC Document 12 Filed 04/03/19 PageID.9 Page 1 of 1
    . A0442



                                           United States District Co rr---____,
                                                     SOUTHERN DISTRICT OF CALIFORNIA                                              APR 0 3 2019


                       UNITED STATES oF AMErucS                               EA          ED
                                                                                                    WARRA
                                          v.
              Michael Steen (1), aka Yung P, aka Yung Poppy,                                     Case Number:                 l 9CR0869 GPC
                              aka Kiesha Red

                                                                                               • FJO I FOR PUBLIC fil!!W
         To:         The United States Marshal
                     and any Authorized United States Officer

                  YOU ARE HEREBY COMMANDED to arrest                                                        Michael Steen (1)
                                                                                                                       Name

         and bring him or her forthwith to the nearest magistrate to answer a(n)

         181 Indictment 0        Information     0       Complaint        0   Order of Court    0   Violation Notice       0   Probation Violation Petition
                                                                                                                           0   Pretrial Violation
                                                                                                                                                     c:
          charging him or her with (brief description ofoffcnse):                                    '?\)-"\;\\fl.                          =
                                                                                                                                             -..:>

                                                                                                                                            ..0
                                                                                                                                                     J>
                                                                                                                                            JlC
          21:841(a)(l), (b)(l)(C) - Distribution of Fentanyl Resulting in Death
          21 :84l(a)(l), (b)(l)(C), 846 - Conspiracy to Distribute and Poss
          21:853 - Criminal Forfeiture


                                                                                                                                           .:::>


          In violation of Title     -~-·          ___
                                           See Ahove
                                                · __:.....




          John Morrill
          -----------~ ~.                                 ~---:_-
                                                               .       --,----       Title of Issuing Officer
          Name of Issuing Officer


          s/ J. Mueller
          Signature of Deputy
                              c5< .~ -~    ·-   -~ ~ -       - . _:-
                                                                                     March 12, 2019 at San Diego, California
                                                                                     Date and Location


          Bail fixed at $                       No Bail                              by             The Honorable Mitchell D. Dembin
                                                                                                                Name of Judicial Officer


                                                                                  RETURN
              This warrant was received and executed with the arrest of the above-named defendant at

              DATE RECEIVED                NAME AND TITLE OF ARRESTING OFFICER                            SIGNATURE OF ARRESTING OFFICER

              DATE OF ARREST
